UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6473


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO MERLIN HARMON, a/k/a Tony,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00825-CMC-19)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Harmon, Appellant Pro Se.   Stacey Denis Haynes, Robert
Claude Jendron, Jr., Mark C. Moore, Tommie DeWayne Pearson,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Antonio   Merlin     Harmon    appeals   the   district     court’s

orders denying his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006) and denying his subsequent motion for

reconsideration.     We   have    reviewed   the    record   and     find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Harmon, No. 3:09-cr-

00825-CMC (D.S.C. Dec. 15, 2011 & Feb. 13, 2012).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   the    court    and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                     2